FILED
                               NOT FOR PUBLICATION                          JAN 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 ANGELA MENDOZA JIMENEZ; HUGO                      No. 07-72165
 MENDOZA,
                                                   Agency Nos. A076-381-894
               Petitioners,                                    A076-381-896

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Angela Mendoza Jimenez and her son, Hugo Mendoza, natives and citizens

of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen removal proceedings. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LR/Research
pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

motion to reopen, Ochoa-Amaya v. Gonzalez, 479 F.3d 989, 992 (9th Cir. 2007),

and we deny the petition for review.

       The BIA did not abuse its discretion in denying the motion to reopen where

petitioners did not demonstrate prima facie eligibility for adjustment of

status because their priority date was not current. See id. at 992-93.

       PETITION FOR REVIEW DENIED.




LR/Research                                2                                07-72165